This opinion is subject to administrative correction before final disposition.




                                 Before
                    STEPHENS, LAWRENCE, and FOIL
                        Appellate Military Judges

                         _________________________

                           UNITED STATES
                               Appellee

                                      v.

                       Gregory V. HOSKINS
                 Lance Corporal (E-3), U.S. Marine Corps
                               Appellant

                              No. 202000027

                         Decided: 18 September 2020

       Appeal from the United States Navy-Marine Corps Trial Judiciary

                               Military Judge:
                                Wilbur Lee

   Sentence adjudged 30 October 2019 by a special court-martial con-
   vened at Marine Corps Base Hawaii, Kaneohe Bay, Hawaii, consisting
   of a military judge sitting alone. Sentence in the Entry of Judgment:
   reduction to E-1, confinement for 11 months, and a bad-conduct dis-
   charge. 1

                             For Appellant:
                  Commander Daniel J. McCoy, JAGC, USN




   1 The convening authority disapproved the adjudged forfeiture of $1,100 per
month for 11 months.




              Administrative Correction to Appellee Counsel
               United States v. Hoskins, NMCCA No. 2020000027
                              Opinion of the Court

                                 For Appellee:
                   Lieutenant Joshua C. Fiveson, JAGC, USN
                  Lieutenant Kevin G. Edwards II, JAGC, USN

                            _________________________

           This opinion does not serve as binding precedent, but
                may be cited as persuasive authority under
                 NMCCA Rule of Appellate Procedure 30.2.

                            _________________________

PER CURIAM:
    Appellant was convicted in accordance with his pleas, of conspiracy to
possess controlled substance, wrongful distribution of a controlled substance,
wrongful introduction of a controlled substance and wrongful use of a con-
trolled substance in violation of Articles 81 and 112a, Uniform Code of
Military Justice [UCMJ], 10 USC §§ 881 and 912a (2016). He asserts a single
assignment of error on appeal: this Court should refuse to accept for
appellate review a record not certified by a detailed court reporter or verified
by the military judge.
   We find the assignment of error to be moot based upon the Government’s
response and supplementation of the record to include the certification of the
record by the detailed court reporter and the verification of the record by the
military judge. 2
    After careful consideration of the record and briefs of appellate counsel,
we have determined that the findings and sentence are correct in law and
fact and that no error materially prejudicial to Appellant’s substantial rights
occurred. UCMJ arts. 59, 66.
   The findings and sentence are AFFIRMED.




   2   We granted the Government’s Motion to Attach on 22 May 2020.




                                         2
United States v. Hoskins, NMCCA No. 2020000027
               Opinion of the Court

                FOR THE COURT:




                RODGER A. DREW, JR.
                Clerk of Court




                      3